
	
		II
		111th CONGRESS
		2d Session
		S. 3020
		IN THE SENATE OF THE UNITED STATES
		
			February 23, 2010
			Ms. Snowe (for herself,
			 Ms. Landrieu, Mr. Bond, and Mr.
			 Merkley) introduced the following bill; which was read twice and
			 referred to the Committee on Small
			 Business and Entrepreneurship
		
		A BILL
		To direct the Administrator of the Small Business
		  Administration to reform and improve the HUBZone program for small business
		  concerns, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the HUBZone Improvement Act of
			 2010.
		2.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
			(2)the terms
			 HUBZone and HUBZone small business concern and
			 HUBZone map have the meanings given those terms in section 3(p) of
			 the Small Business Act (15 U.S.C. 632(p)), as amended by this Act; and
			(3)the term
			 recertification means a determination by the Administrator that a
			 business concern that was previously determined to be a qualified HUBZone small
			 business concern is a qualified HUBZone small business concern under section
			 3(p)(5) of the Small Business Act (15 U.S.C. 632(p)(5)).
			3.Purpose;
			 findings
			(a)PurposeThe
			 purpose of this Act is to reform and improve the HUBZone program of the
			 Administration.
			(b)FindingsCongress
			 finds that—
				(1)the HUBZone
			 program was established under the HUBZone Act of 1997 (Public Law 105–135; 111
			 Stat. 2627) to stimulate economic development through increased employment and
			 capital investment by providing Federal contracting preferences to small
			 business concerns in those areas, including inner cities and rural counties,
			 that have low household incomes, high unemployment, and suffered from a lack of
			 investment; and
				(2)according to the
			 Government Accountability Office, the weakness in the oversight of the HUBZone
			 program by the Administration has exposed the Government to fraud and
			 abuse.
				4.HUBZone
			 improvementsThe Administrator
			 shall—
			(1)ensure the
			 HUBZone map—
				(A)is accurate and
			 up-to-date; and
				(B)revised as new
			 data is made available to maintain the accuracy and currency of the HUBZone
			 map;
				(2)implement
			 policies for ensuring that only HUBZone small business concerns determined to
			 be qualified under section 3(p)(5) of the Small Business Act (15 U.S.C.
			 632(p)(5)) are participating in the HUBZone program, including through the
			 appropriate use of technology to control costs and maximize, among other
			 benefits, uniformity, completeness, simplicity, and efficiency;
			(3)submit to the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report regarding
			 any application to be designated as a HUBZone small business concern or for
			 recertification for which the Administrator has not made a determination as of
			 the date that is 60 days after the date on which the application was submitted
			 or initiated, which shall include a plan and timetable for ensuring the timely
			 processing of the applications; and
			(4)develop measures
			 and implement plans to assess the effectiveness of the HUBZone program
			 that—
				(A)require the
			 identification of a baseline point in time to allow the assessment of economic
			 development under the HUBZone program, including creating additional jobs;
			 and
				(B)take into
			 account—
					(i)the
			 economic characteristics of the HUBZone; and
					(ii)contracts being
			 counted under multiple socioeconomic subcategories.
					5.Employment
			 percentageSection 3(p) of the
			 Small Business Act (15 U.S.C. 632(p)) is amended—
			(1)in paragraph (5), by adding at the end the
			 following:
				
					(E)Employment
				percentage during interim period
						(i)DefinitionIn
				this subparagraph, the term interim period means the period
				beginning on the date on which the Administrator determines that a HUBZone
				small business concern is qualified under subparagraph (A) and ending on the
				day before the date on which a contract under the HUBZone program for which the
				HUBZone small business concern submits a bid is awarded.
						(ii)Interim
				periodDuring the interim period, the Administrator may not
				determine that the HUBZone small business is not qualified under subparagraph
				(A) based on a failure to meet the applicable employment percentage under
				subparagraph (A)(i)(I), unless the HUBZone small business concern—
							(I)has not attempted
				to maintain the applicable employment percentage under subparagraph (A)(i)(I);
				or
							(II)does not meet
				the applicable employment percentage—
								(aa)on
				the date on which the HUBZone small business concern submits a bid for a
				contract under the HUBZone program; or
								(bb)on
				the date on which the HUBZone small business concern is awarded a contract
				under the HUBZone program.
								;
				and
			(2)by adding at the
			 end the following:
				
					(8)HUBZone
				programThe term HUBZone program means the program
				established under section 31.
					(9)HUBZone
				mapThe term HUBZone map means the map used by the
				Administration to identify
				HUBZones.
					.
			6.Redesignated
			 areasSection 3(p)(4)(C)(i) of
			 the Small Business Act (15 U.S.C. 632(p)(4)(C)(i)) is amended to read as
			 follows:
			
				(i)3
				years after the first date on which the Administrator publishes a HUBZone map
				that is based on the results from the 2010 decennial census;
				or
				.
		
